Title: From Thomas Jefferson to William Fleming, 13 May 1781
From: Jefferson, Thomas
To: Fleming, William



Sir
Richmond May 13th. 1781

The General Assembly have adjourned themselves to meet at Charlottsville on the 24th. instant at which Time I am desirous of having a Board of Council.
Colo. Digges, Mr. Prentis and Mr. Tyler having resigned you will see the necessity which impels me to ask the favor of your Attendance to make a Board. I am with much Respect Sir Your mo: obt Servt.

Th: Jefferson

